 



THE WARRANTS REPRESENTED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES
LAWS AND MAY NOT BE SOLD OR TRANSFERRED WITHOUT COMPLIANCE WITH THE REGISTRATION
OR QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR
APPLICABLE EXEMPTIONS THEREFROM.

 

eFLEETS CORPORATION

 

WARRANT CERTIFICATE

 



No. 1122014 May 23, 2014





 

This Warrant Certificate certifies that Koukis Holdings, SA, a Switzerland
company and its permitted assigns, are entitled to purchase from eFLEETS
Corporation, a Nevada corporation, (the “Company”), 82,000 pre-split duly
authorized, validly issued, fully paid and nonassessable shares of common stock,
par value $0.001 par value per share (the “Common Stock”), of the Company at the
purchase price per share of $1.20 pre-split (as adjusted, the “Purchase Price”),
at any time or from time to time prior to 5:00 P.M., Central Standard Time, May
23, 2019 (such date, the “Expiration Date”), all subject to the terms,
conditions and adjustments set forth in the Convertible Promissory Note of even
date herewith (as may be amended from time to time, the “Promissory Note”), by
and among the Company and the holder of the Promissory Note (the “Holder”).

 

The warrants represented by this Warrant Certificate are warrants to purchase
Common Stock (each, a “Warrant” and collectively, the “Warrants,” such term to
include any such warrants issued in substitution therefor). The Warrants may be
exercised in whole or in part in the manner provided in the Promissory Note. The
Warrants originally issued evidence rights to purchase the number of shares of
Common Stock reflected above, subject to adjustment as provided in the
Promissory Note. The applicable provisions of the Promissory Note are hereby
incorporated by reference in and made a part of this Warrant Certificate.

 



  eFLEETS Corporation           By:        James R. Emmons, President

 

 

 

 



Exhibit 1

To Warrant Certificate



 

Form of Election

[To be executed upon exercise or exchange of the Warrant]

 

To:eFLEETS Corporation

7660 Pebble Drive

Fort Worth, Texas 76118

 

The undersigned registered holder of the enclosed Warrant Certificate hereby
exchanges/exercises __________ of the Warrants represented by such Warrant
Certificate and purchases __________ shares of Common Stock and/or other such
securities and property in such type, number and/or amount as provided in the
Warrant Agreement and herewith makes payment of $__________ therefore, and
requests that the certificates for such shares and/or other evidences of such
other securities and property, as the case maybe, be issued in the name of, and
delivered to _______________________, whose address is
___________________________ ________________________________.

 

 

Dated: ____________                 (Signature must conform in all respects to
name of holder as specified on the face of the Warrant Certificate)            
                                  (Street Address)                              
    (City) (State) (Zip Code)               Signed in the Presence of:          
                                                        Acknowledged and
Accepted:                     eFLEETS Corporation.                              
  By:           Name:           Title:          

 



 

 



Exhibit 2

To Warrant Certificate



 

Form of Assignment

[To be executed upon assignment of the Warrant]

 

To:eFLEETS Corporation

7660 Pebble Drive

Fort Worth, Texas 76118

 

FOR VALUE RECEIVED, the undersigned registered Holder of the enclosed Warrant
Certificate hereby sells, assigns and transfers unto
_____________________________, whose address is
_________________________________________________________, __________ of the
Warrants represented by such Warrant Certificate to purchase shares of Common
Stock of the Company and/or other such securities and property in such type,
number and/or amount as provided in the Promissory Note, and, if such Warrants
shall not include all of the Warrants represented by the enclosed Warrant
Certificate, the Company shall issue and deliver a new Warrant Certificate to
the undersigned of like tenor for the remaining Warrants not transferred
hereunder, and does hereby irrevocably constitute and appoint
___________________ attorney, to register such transfer on the books of the
Company maintained for such purpose, with full power of substitution.

 



Dated: ____________                 (Signature must conform in all respects to
name of holder as specified on the face of the Warrant Certificate)            
                                  (Street Address)                              
    (City) (State) (Zip Code)               Signed in the Presence of:          
                                                        Acknowledged and
Accepted:                     eFLEETS Corporation                              
  By:           Name:           Title:          

 

 

 

 